Citation Nr: 1138847	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of head injury, to include gunshot wound to the temples.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps Reserve (USMCR) from May 1960 to February 1966, with periods of active duty for training (ACDUTRA), including a period from May 1960 to November 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the appellant and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The appellant originally filed a claim for gunshot wound to the temples on September 27, 1990; it was denied in a December 1991 rating decision; the appellant filed a timely notice of disagreement, and the RO issued a supplemental statement of the case in May 1992, but the appellant did not file a timely substantive appeal.

2.  In December 2008, the appellant filed a claim for service connection for head injury residuals, and, during the appeal, relevant service personnel and treatment records were received; thus, the claim is considered pending as of September 27, 1990.

3.  The appellant served in the USMCR with periods of ACDUTRA, but did not have service in Vietnam.

4.  The appellant did not incur a gunshot wound or any other head injury in service, and currently has no diagnosed residuals of any such head trauma.


CONCLUSION OF LAW

The criteria for service connection for head injury residuals, to include gunshot wound to the temples, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156(c), 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a January 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this notice was provided subsequent to the initial RO determination in December 1991, after issuance of the letter and opportunity for the appellant to respond, a February 2009 rating decision, December 2009 statement of the case (SOC), and April 2011 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The appellant's service treatment records, VA medical treatment records, pertinent VA personnel records, a photocopy of the appellant's military identification card, and identified, obtainable private medical records have been obtained.  The Board notes that the appellant has claimed that he received treatment at two hospitals in San Diego in or around 1961 or 1962.  The RO contacted each identified hospital and, in May and July 2010, received a response from each such hospital indicating that there were no existing records at the facility.  In January 2011, the RO documented a Formal Finding of Unavailability with respect to these identified medical records.  In a January 2011 letter, the RO notified the appellant that it was unable to obtain the records he had identified, explained the efforts it made to obtain such records, and notified that appellant that he was to submit any copies of such identified records in his possession, and that the RO would decide the claim based on the evidence of record unless the appellant submitted such records.  See 38 C.F.R. § 3.159(e)(1) (2011). 

The Board also notes that the appellant has not been afforded a VA examination in connection with his current claim for service connection.  However, the Board finds that such VA examination is not required to decide this case, as the evidence does not establish the in-service event or injury claimed by the appellant, or contain competent evidence of a current disability that may be associated with the claimed event or injury.  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful in substantiating the appellant's claim.  The VLJ specifically enumerated the issue on appeal, and asked questions focused on the onset and history of the disability in question.  The appellant was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the appellant's hearing constitutes harmless error. 

All of the evidence in the appellant's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

The appellant originally filed a claim for gunshot wound to the temples on September 27, 1990, which was denied by the RO in a December 1991 rating decision.  The appellant filed a timely notice of disagreement, and the RO issued an SOC in May 1992, which continued to deny the appellant's service connection claim.  The appellant did not file a timely substantive appeal in response to the SOC.

In December 2008, the appellant filed a claim for service connection for head injury residuals, which was essentially a claim to reopen his previously denied service connection claim for gunshot wound to the temples.  During the appeal, in December 2009 and February 2010, service personnel and treatment records relevant to the appellant's claim were received.  

Under the provisions of 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3). 

The Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and that VA must now reconsider the claim as of the September 1990 application for compensation benefits.  In this regard, the Board notes that the RO's February 2009 rating decision, December 2009 SOC, and April 2011 SSOC reflect that the RO considered the appellant's service connection claim for residuals of head injury on the merits, and not as a petition to reopen a previously denied service connection claim.  Therefore, the Board may proceed with a decision on the merits in this case without prejudice to the appellant.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22), (24), 106 (West 2002); 38 C.F.R. § 3.6 (2011).   ACDUTRA includes the full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

In this case, the appellant asserts, as reflected his testimony during the August 2011 Board hearing that, in 1959, while serving on patrol in Vietnam, he was shot in the head by enemy forces.  He testified that he was placed in a body bag, but that when he began to move, he was taken to a hospital, and was subsequently transferred back to the United States.  He further testified that this gunshot injury was the reason he was discharged from service.  In a February 2009 written statement, the appellant also stated that he was shot in the head during the Vietnam War and placed in a body bag.  

During a VA examination in November 1990, the appellant reported that he was not sure if he had had a gunshot wound, that he had been overseas in Germany in about 1960, and that he had had a total amnesia until 1964, but had been told by a captain that he had had a gunshot wound.  During a December 1990 VA examination, the appellant reported being in the Marine Corps from 1958 to 1963, sustaining a gunshot wound that entered the left temple and exited the right temple while serving in Vietnam in 1959, not remembering anything from 1959 to 1964, and being hospitalized during that entire period of time.  The December 1990 VA examiner described the appellant as a very poor historian; the November 1990 examiner stated that the appellant's history was unreliable.

In his September 1990 claim, the appellant reported serving in the Marines from May 21, 1958, to November 2, 1963.  In his December 2008 claim, he reported that he served from May 2, 1960, to February 20, 1966.  In subsequent written statements, he has asserted that he was a Marine in the Vietnam War from 1958 to 1962.  

However, record reflects that the appellant did not have any service in Vietnam, or any active duty service at all, but, rather, served in the USMCR from May 1960 to February 1966, with periods of ACDUTRA, including his initial tour of ACDUTRA from May 1960 to November 1960.  In this regard, a DD Form 214 (Report of Transfer or Discharge) reflects that the appellant had been released from an initial tour of ACDUTRA, which lasted from May 2, 1960, to November 2, 1960.  This DD Form 214 further reflects that the appellant had had six months total service, none of which was foreign or sea service, and that the appellant had had no previous service.  Information from the National Personnel Records Center (NPRC) reflects that the appellant subsequently had reserve duty in the Marine Corps from November 3, 1960, to February 20, 1966.  Service treatment records from May 1960 to October 1962 consistently indicate that the appellant served in the USMCR, with periods of ACDURA, including for two weeks in June and July 1961, as noted in treatment records indicating a 14 day period of ACDUTRA during that time.  A photocopy of the appellant's USMCR identification card is also of record, which indicates a date of issue of July 2, 1961, and an expiration date of January 2, 1966.  Moreover, a letter from the warden of the Colorado State Reformatory dated on October 1, 1962, to the Marine Corps, indicates that the appellant had been received as an inmate of the institution.  Conversely, there are no records that reflect active duty service, foreign service, including service in Vietnam, or any combat service.  

Moreover, neither service treatment records nor any other records contemporaneous to the appellant's period of service in the USMCR reflect any head trauma, including any gunshot to the head.  Service treatment records from May 1960 to October 1962 reflect no treatment for any head injury or gunshot wounds, and service examination reports dated in October 1960 and May 1962 reflect normal clinical examinations of the head.  Also, reports of medical history from the appellant in May 1962 indicate that he did not report any head trauma or gunshot wound, and that he stated that he had never had any injury other than those noted in his report; also, while the appellant reported a history of frequent or severe headaches in May 1962, he explained that he had had, and still had, migraine headaches.

Given the appellant's assertions of the nature and extent of his in-service head injury, including his assertions that he was shot in the head and thought to be dead at the time, and that he had suffered amnesia as a result, the lack of any notation in the service treatment records relating to any head injury or gunshot wound weighs heavily against the credibility of these assertions. 

Also, the evidence, when considered in total, reflects that the appellant did not have combat service, did not serve in Vietnam, and did not incur a gunshot wound or any other head injury in service, to include during any period of ACDUTRA.  The only evidence of in-service gunshot injury to the appellant's head is his own assertions, which have been inconsistent and are clearly contradicted by the documented evidence of record.  Thus, the Board does not find the appellant's assertions of in-service head injury, to include any gunshot wound, to be credible.

Furthermore, the record reflects no residuals of head injury, to include a gunshot wound, at any time during the claims period.  Physical examination in November 1990 revealed a flat, barely-visible four-centimeter scar of the forehead, with no other signs of trauma, and the December 1990 VA examiner stated that he could not identify entry or exist scars for a gunshot wound, and that skull examination was without abnormality.  A January 1991 electroencephalogram (EEG) and computed tomography (CT) scan were both normal.  Moreover, a December 2009 private magnetic resonance imaging (MRI) report revealed probably inflammatory changes with increased T2 signal involving the bilateral ethmoids, but, otherwise, no changes not appropriate to age.  There are no objective medical findings reflecting that the appellant has any residuals of head trauma, to include any gunshot wound to the head.  

The Board notes the November 1990 VA examiner's diagnosis of status post gunshot wound right forehead with retrograde amnesia and residual symptoms, as described.  However, such diagnosis was completely based on the Veteran's given history, which the examiner characterized as unreliable.  In this regard, mere recitation of the appellant's self-reported lay history, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1996).

In short, the credible and persuasive evidence demonstrates that the appellant did not have service in Vietnam, served in the USMCR with periods of ACDUTRA, did not incur any in-service head injury, including any gunshot wound, and currently has no diagnosed residuals of any such head trauma.

Accordingly, the Board finds that service connection for residuals of head injury, to include gunshot wound to the temples, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER


Service connection for residuals of head injury, to include gunshot wound to the temples, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


